 ACE MACHINE CO.623James F. Stanford, Inc. d/b/a Ace Machine Co. andUnited Steelworkers of America, AFL-CIO-CLC. Case 8-CA-12140May 20, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 13, 1979, Administrative LawJudge Morton D. Friedman issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge as modified herein and to adopt his recom-mended Order as modified herein.2' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find no merit in Respondent's implied allegation of bias andprejudice on the part of the Administrative Law Judge. Upon our fullconsideration of the record and the Administrative Law Judge's Deci-sion, we perceive no evidence that the Administrative Law Judge pre-judged the case, made prejudicial rulings, or demonstrated a bias againstRespondent in his analysis or discussion of the evidence.We do correct the following inadvertent errors in the AdministrativeLaw Judge's Decision. In sec. III,B, par. 7, of his Decision, the Adminis-trative Law Judge stated that Wolf told Hewitt that if the latter wantedto work only 48 hours he should seek employment at a union shop. Therecord indicated that the time frame mentioned was "40 hours." In sec.IIl,C,I, par. 1, of his Decision, the Administrative Law Judge referred toradial presses as "radio pressers." And, in sec. IlI,C,3, par. 9, he statedthat employee Hewitt's discharge was "legally motivated" when it isclear from the rest of his Decision that he found the discharge was ille-gally motivated.2 In par. 2(c) of his recommended Order and in the section of his Deci-sion entitled " The Remedy," the Administrative Law Judge provided,inter alia, that Respondent immediately execute the contract agreed to bythe parties on July 3, 1978. However, inasmuch as, automatic renewalclause aside, that contract, by its terms, will have expired before the issu-ance of this Decision, we shall require Respondent, at the Union's option,either to sign the above contract, or to bargain in good faith for a newagreement, and, if an understanding is reached, to embody such under-standing in a signed agreement. In the event the Union requests Respond-ent to sign the aforesaid contract, Respondent shall make whole all em-ployees covered by it for the loss of benefits which would have accruedto them had Respondent executed the contract within a reasonable timeafter the same was proffered to Respondent for signature, with interest tobe computed as set forth in the section of the Administrative LawJudge's Decision entitled "The Remedy." We shall modify the recom-mended Order accordingly. See Worrel N.ewspapers. Inc., 232 NLRB 402(1977).249 NLRB No. 731. The Administrative Law Judge found that theno-solicitation rule promulgated by Respondentafter commencement of the union campaign was in-valid, and concluded that its continued mainte-nance constitutes a violation of Section 8(a)(1) ofthe Act. We agree with this conclusion but do sofor the reasons set forth below.On May 11, 1977, Respondent posted a notice toits employees on its own letterhead which read asfollows:ALL EMPLOYEESRe: No Solicitation PolicyWe are all aware of the solicitation on behalfof union representation that has recently oc-curred. This solicitation has seriously affectedour productivity since much of the talking andplanning took place on Company time. Thisloss of production is not in the best interests ofemployees or the Company. In fact we haveboth been harmed by it. Consequently a "nosolicitation" rule is being added to the rules ofconduct under the first category making anemployee subject to discharge for a first of-fense.No outsiders will be allowed in the shop forsolicitation purposes for any reason with thesingle exception of the United Fund Cam-paign.Your cooperation in this matter is appreciated.J. S. WOLFRespondent's president, Wolf, testified that Re-spondent's no-solicitation rule is embodied in thesecond paragraph of the notice which refers to"outsiders" and was designed to prevent solicitorsfrom entering its premises on behalf of the Union.Apparently, in light of this testimony, the Adminis-trative Law Judge concluded that since Respond-ent specifically permitted outside solicitation forthe United Fund Campaign, while prohibiting suchsolicitation for the Union, Respondent thereby vio-lated Section 8(a)(l) of the Act.It may be that Respondent intended to restrictthe application of its no-solicitation rule to nonem-ployee solicitors. Whatever Respondent's intention,however, such a limitation is not clear from theface of the no-solicitation notice read as a whole.Also in the remedy section of his Decision, the Administrative LawJudge recommended that Respondent be ordered to recognize and bar-gain with the Union as the exclusive representative of its employees inthe appropriate collective-bargaining unit for a period of no less than Iyear from the date on which Respondent fully complies with the otherterms of the recommended Order. However, the duration of Respond-ent's obligation to recognize and bargain with the Union should be for areasonable time from the date of compliance and the recommendedOrder shall be so modified.ACE MACHINE CO. 623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn fact, the first paragraph seems to imply that so-licitation by employees is also restricted. This inter-pretation is particularly apt since, after discussingthe problems occasioned by union solicitation, thefirst paragraph of the notice explicitly adds the no-solicitation rule to the offenses for which employeesare subject to discharge.It is well settled that the reasonably foreseeableeffects of the wording of a no-solicitation rule onthe conduct of employees will determine its legal-ity, and that where the language is ambiguous andmay be misinterpreted by the employees in such away as to cause them to refrain from exercisingtheir statutory rights, then the rule is invalid evenif interpreted lawfully by the employer in prac-tice.3Thus, we do not reach the question ofwhether Respondent's policy as interpreted by Re-spondent is lawful, since we find Respondent'spolicy concerning employee solicitation as promul-gated is, at best, ambiguous. And, we note furtherthat the risk of ambiguity must be held against thepromulgator of the rule rather than against the em-ployees who are supposed to abide by that rule.4Absent a showing that Respondent's no-solicitationrule was necessary to maintain production or disci-pline, it was presumptively invalid.5Accordingly,since Respondent made no showing here that therule was necessary, we find its no-solicitation ruleto be in violation of Section 8(a)(l) of the Act.2. On February 12, 1978, Respondent's presidentinterviewed John Hosterman for a supervisory po-sition. In the course of the interview, Wolf in-quired of Hosterman how the latter felt about aunion. The Administrative Law Judge found that,since the Board has held that job applicants areguaranteed the rights of employees under Section 7of the Act, Wolfs interrogation of Hosterman con-cerning the latter's opinion about a union violatedSection 8(a)(1) of the Act. We disagree.With the amendment of Section 2(3) and (11) ofthe Act and enactment of Section 14(a), Congressspecifically excluded supervisors as such from theAct's protection. In so doing, Congress was con-cerned, inter alia, with the employer's need toobtain and retain loyal supervisors.6In light of thisconcern, the Board has long held that individualsapplying for supervisory positions must be treatedas supervisors and, contrary to the AdministrativeLaw Judge, not as employees under the Act.7D Solo Cup Company, 144 NLRB 1481 (1963).Farah Manufacturing Company, Inc., 187 NLRB 601, 602 (1970).Chrysler Corporation, Eight Mile Road Stamping Plant, 227 NLRB1256, 1259 (1977).6 Beasley v. Food Fair of North Carolina, Inc., 416 U.S. 653, 659--661(1974).7 See, e.g., Pacific American Shipowners Association. 98 NLRB 582(1952): and Mapes Hotel. Inc., 230 NLRB 61 (1977). We note that nonem-ployee applicants are distinguished from employees who are seeking pro-Here, although Hosterman was subsequentlyhired by Respondent as a rank-and-file employee,he was not employed by Respondent at the time ofhis interview with Wolf for a supervisory position.In these circumstances, we find that Wolfs interro-gation of Hosterman, as a potential supervisor, con-cerning his union sentiments was not violative ofSection 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,James F. Stanford, Inc. d/b/a Ace Machine Co.,Cuyahoga Falls, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order as so modified:1. Substitute the following for paragraphs 2(c)and (d):"(c) Upon request, sign the written agreementsubmitted by the United Steelworkers on August16, 1978, with any inadvertent errors omitted, giveretroactive effect to its terms and conditions, andmake its employees whole for any losses, if any,they may have suffered as a result of its refusal tosign such an agreement, in the manner set forth inthe section of the Administrative Law Judge's De-cision entiled 'The Remedy.'"(d) If no such request is made, bargain collec-tively in good faith with the Union, upon its re-quest, as the exclusive representative of the em-ployees in the appropriate unit, over the terms andconditions of a collective-bargaining agreementand, if an agreement is reached, embody it in asigned agreement."2. Substitute the attached notice for that of theAdministrative Law Judge.motion to supervisory positions. See, e.g., St. Anne's Hospital, 245 NLRBNo. 130 (1979).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question any of our employ-ees with regard to any of their other union orprotected concerted activities or the union orprotected concerted activities of other employ-ees.WE WILL NOT in any manner threaten ouremployees with reprisals for their support of ACE MACHINE CO625any union or for engaging in any protectedconcerted activities.WE WILL NOT spy on our employees or givethem the impression that we are spying upontheir meetings or other gatherings or any oftheir union activities.WE WILL NOT tell our employees that itwould be futile for them to support theirUnion because we would never enter into anyagreement with their collective-bargaining rep-resentative, United Steelworkers of America,AFL-CIO-CLC, or any other union of theirchoosing.WE WILL NOT maintain or enforce any ruleor regulation which prevents our employeesfrom engaging in union activity on nonwork-ing time nor will we discriminatorily refuse topermit them to solicit for union or concertedactivity purposes while permitting other orga-nizations to so solicit.WE WILL NOT discharge or otherwise dis-criminate against any of our employees inregard to their tenure of employment or otherterms and conditions of employment for en-gaging in union activities or other protectedconcerted activities.WE WILL NOT in any other manner discour-age membership in United Steelworkers ofAmerica, or any other labor organization, bydischarging either directly or constructivelyany employee who engages in any activity insupport of said Union, or any other union, norwill we transfer any employee from one de-partment to another for like reason.WE WILL NOT refuse to furnish to UnitedSteelworkers of America, as the bargainingrepresentative of our employees in the unithereinafter set forth, any information necessaryfor the said Union to have in its possession forthe purpose of representing our employees inthe said unit as their bargaining representative.WE WILL NOT in any other manner inter-fere with, restrain, or coerce our employees inthe exercise of their right to form, join, orassist or be represented by United Steelwork-ers of America, or any local thereof, or anyother labor organization, to bargain collective-ly through representatives of their own choos-ing, or engage in other protected concertedactivity for the purpose of collective bargain-ing or other mutual aid or protection, or to re-frain from any or all such activity, except asprovided by the National Labor Relations Act.WE WILL offer John Hosterman and Wil-liam Hewitt immediate and full reinstatementto their former positions or, if those positionsno longer exist, to substantially equivalent po-sitions, without loss of seniority or other rightsand privileges and WE WILL make them wholefor any loss of earnings they may have suf-fered by reason of our discrimination againstthem, together with interest.WE WILL transfer Bessie Belknap back toher former position in the machine departmentwithout any loss of seniority and WE WILLalso make her whole for any loss of earningsshe may have suffered by reason of our dis-criminatory transfer of her to the bench de-partment and any backpay which she mayhave lost will be paid also with interest.By reason of our failure to execute theaforesaid agreement, WE WILL make wholeour employees in the unit represented by theUnited Steelworkers, for any loss of benefitswhich may have accrued to them by reason ofour failure to execute the collective-bargainingagreement at the time it was offered to us forsignature.WE WILL, upon request, execute and retainin force for the period of its duration the col-lective-bargaining agreement which we for-merly had agreed upon and which we refusedto sign which was submitted to us by theUnion on August 16, 1978; give retroactiveeffect to its terms and conditions; and makeour employees whole, with interest, for anylosses they may have suffered as a result ofour failure to sign the agreement.If no such request to sign the agreement ismade, WE WILL, upon request, bargain collec-tively with the Union over the terms of anagreement and, if an agreement is reached, WEWILL sign that agreement.WE WILL recognize United Steelworkers ofAmerica as the bargaining representative ofour employees in the following appropriateunit:All production and maintenance employeesemployed at our Cuyahoga Falls, Ohio, fa-cility, excluding all office clerical employeesand professional employees, guards and su-pervisors as defined in the Act.WE WILL provide the United Steelworkersthe list of names and addresses of all employ-ees in the aforesaid unit upon the request ofthe said Union.WE WILL recognize and bargain, upon re-quest, with United Steelworkers of America,and any local union thereof established for thepurpose of servicing our employees in theaforesaid unit and for the purpose of servicingACE MACHINE CO. 625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforesaid agreement which we herebyagree to execute.All our employees are free to become or remainor refrain from becoming or remaining members ofUnited Steelworkers of America, or any otherlabor organization of their choosing.JAMES F. STANFORD, INC. D/B/AACE MACHINE CO.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge:This case was heard at Akron, Ohio, upon a complaintissued on September 13, 1978, which complaint is basedupon a charge filed on July 26, 1978, by United Steel-workers of America, AFL-CIO-CLC, herein called theUnion or the Charging Party. The complaint alleges, insubstance, that James F. Stanford, Inc., d/b/a Ace Ma-chine Co., herein called the Respondent or the Compa-ny, through various officials, interfered with the Re-spondent's employees' Section 7 rights by various acts ofcoercion and restraint, discriminatorily discharged andreassigned employees for engaging in union activities,and, additionally, by various acts, refused to bargain ingood faith with the certified representative of the Re-spondent's employees, all of the foregoing in violation ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, herein called the Act. In its dulyfiled answer, the Respondent, while admitting the juris-dictional allegations of the complaint, denies the commis-sion of any unfair labor practices and, additionally, affir-matively alleges that it was not and is not under a dutyto bargain further with the Union because the Union haslost its majority status.At the hearing, all parties were given full opportunityto be heard, to present evidence, and to make oral argu-ment. Oral argument was waived. Briefs have beentimely filed by counsel for the General Counsel and theRespondent.Upon consideration of the entire record in the case,and upon my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, manufacturesprecision metal products at its plant at Cuyahoga Falls,Ohio. The Respondent annually manufactures and fur-nishes goods of a value in excess of $50,000 to GoodyearTire and Rubber Company, which, in turn, annually pro-duces and ships goods of a value in excess of $50,000 di-rectly out of the State where such enterprise is located.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.Il. THE UNFAIR LABOR PRACTICESA. Background and IssuesFollowing a Board-conducted election, the Union, onJune 22, 1977, was certified as the bargaining representa-tive of a unit of the Respondent's production and mainte-nance employees. Shortly thereafter, upon the request ofthe Union, bargaining between the Respondent and theUnion commenced and continued through a number ofsessions until the Respondent broke off bargaining inSeptember 1978.' With regard thereto, the complaint al-leges that the Respondent did not bargain in good faithand that, in fact, a tentative agreement had been reachedbut the Respondent had refused to sign the written docu-ment encompassing the terms of the agreement. Counselfor the General Counsel further alleges that, from thedate that bargaining began, and especially beginning in1978, the Respondent began a campaign to cause disaf-fection from the Union among Respondent's employeesincluded in the unit. According to counsel for the Gener-al Counsel, as set forth in the complaint and in his brief,the Respondent allegedly coercively interrogated its em-ployees, threatened employees with reprisals, created theimpression of surveillance, told employees that it wouldnever sign a contract with the Union, created the impres-sion that it would be futile for employees to engage inunion activity, and, even before the election at which theUnion was chosen as the Respondent's employees' bar-gaining representative, established an unlawful, overlybroad no-solicitation rule. The General Counsel contendsthat all of the foregoing acts were and are violative ofSection 8(a)(l) of the Act. The Respondent denies all ofthe foregoing.The Respondent admits that, as further alleged in thecomplaint, it did discharge two employees who were of-ficers of the Union and additionally transferred anotheremployee, also a union officer, to a less desirable job, butcontends that the two discharges were for lawful cause,as was the transfer of the third employee. The GeneralCounsel contends, on the other hand, that the dischargesand the transfer were in reprisal for holding union officeand otherwise engaging in union activity, and for thepurpose of discouraging union membership. This, con-tends the General Counsel, is violative of Section 8(a)(3)and (1) of the Act.The General Counsel further complains and allegesthat the Respondent, during the negotiation period fol-lowing the Union's certification, refused to honor theUnion's request for necessary information; unlawfully re-fused to execute a written contract which represented, inwriting, what the parties had already agreed upon; and,finally, unlawfully withdrew recognition of the Unionand refused to deal further with it.In defense, the Respondent contends and maintainsthat it had reserved the right of ratification of any tenta-tive agreement reached at the bargaining table to itsI Unless otherwise specified, all dates herein are in 1978. ACE MACHINE CO.627board of directors and that the directors, after reviewingthe said written agreement, lawfully rejected the same.Furthermore, the Respondent contends that its failureand refusal to furnish the names and addresses of the Re-spondent's employees, which the General Counsel con-tends were necessary in order for the Union to properlyrepresent the Respondent's employees for which theUnion was certified, was a result of company policy notto give out the names and addresses of its employees,that such policy was one of long standing, and, further-more, the Union was furnished a list of employees priorto the election pursuant to the Board's Excelsior rule.Finally, the Respondent argues that, by the date of itsrefusal to further recognize and bargain with the Union,the Union had lost its majority status and the Respond-ent was under no further obligation to deal with theUnion.Thus, upon the foregoing, the issues of the case areframed. Additonally, the case presents subsidiary issuesof credibility and the supervisory status of certain indi-viduals.B. Interference, Restraint, and CoercionThe Union's organizational campaign evidently begansometime before May 1, 1977. On May 11, 1977, the Re-spondent posted a notice to its employees on the Re-spondent's letterhead announcing its "no-solicitationpolicy." In testifying, the Respondent's president, JeromeS. Wolf, admitted that this policy, as originally posted, isstill in effect, or at least was in effect as of the date ofthe hearing herein. The first paragraph of that noticebegan with the sentence:We are all aware of the solicitation on behalf ofunion representation that has recently occurred.This solicitation has seriously affected our produc-tivity since much of the talking and planning tookplace on company time.The paragraph goes on to state that, in the best inter-ests of both the employees and the Company, they wereadopting a no-solicitation rule which was to be added tothe rules of conduct of the Company making an employ-ee subject to discharge for a first offense thereof.The second paragraph, which Wolf admitted summa-rizes the Respondent's present policy, reads as follows:No outsiders will be allowed in the shop for solici-tation purposes for any reason with the single ex-ception of the United Fund Campaign.The Supreme Court has held2"An employer may val-idly post his property against nonemployee distributionof union literature ...if the employer's notice or orderdoes not discriminate against the Union by allowingother distribution." In the case at bar, the Respondentadmits it adopted its no-solicitation rule to keep out so-licitors entering the premises on behalf of the Union.Moreover, the policy affirmatively permits solicitationfor the United Fund Campaign and is still in force andeffect. Therefore, a fortiori, the Respondent is discrimi-2N.L.R.B. v. The Babcock & Wilcox Company, 351 U.S. 105 (1965).nating against the Union by allowing other distribution.Therefore, I find and conclude that the no-solicitationrule in effect at all times material hereto is invalid and itscontinued current maintenance constitutes a violation ofSection 8(a)(1) of the Act.Thus, early in the Respondent's relationship with theUnion, the Respondent displayed hostility toward theUnion. After a number of bargaining sessions, as relatedheretofore, the Respondent, through President Wolf, andothers, engaged in further acts which indicated the Re-spondent's attitude toward the Union and those individ-uals who supported the same. Thus, on Feburary 12,1978, President Wolf interviewed prospective employeeJohn Hosterman for the position of supervisor in the drillpress area on the second shift. During that interview,Wolf inquired of Hosterman how the latter felt about aunion.The Board has long held that a job applicant is an em-ployee guaranteed Section 7 rights under the Act. Ac-cordingly, Wolfs interrogation at Hosterman's employ-ment interview regarding the latter's opinion about aunion constitutes unlawful interrogation and as such is aviolation of Section 8(a)(1) of the Act.3Thereafter, during approximately the last week of May1978, Wolf spoke to employee William Hewitt in Wolfsoffice. No one else was present. Wolf had summonedHewitt into his office with regard to the latter's failure toappear for work on several successive Saturdays. At thattime, Hewitt explained to Wolf that Hewitt was unableto work Saturdays because of Hewitt's father's illnesswhich required Hewitt's presence at home on those days.During the conversation, Wolf told Hewitt that if thelatter wanted to work only 48 hours (presumably 5 8-hour days, Monday through Friday) Hewitt would haveto find employment at a union shop.4In light of the fact that, during this period of time, theRespondent was supposedly negotiating a collective-bar-gaining agreement with the Union, this statement consti-tuted a veiled threat that the Respondent's shop wouldnever become a shop with a union agreement inasmuchas collective-bargaining agreements are generally definedas establishing the wages, hours, and working conditionsof employees. Accordingly, I find that this statementconstitutes a violation of Section 8(a)((1) of the Act.Another incident, similar to the foregoing, occurred inearly June 1978. At that time, present in Wolfs officewere Wolf, Henry Nagle, Hewitt's immediate supervi-sor,5and Hewitt. The discussion at that conference ormeeting was with regard to Hewitt's receiving a raise.At the conclusion of the discussion, Hewitt was given a10-cent-an-hour raise. However, as the meeting pro-gressed, the subject of the Union was brought up byHewitt who had been observed by Wolf sometime beforediscussing union matters with Union RepresentativeRichard J. Garuccio. Hewitt was concerned about get-ting his raise because of the fact that he had been ob-3 The above is from the uncontroverted testimony of Hosterman.Wolf, in testifying, did not deny the interrogation. Accordingly, I creditHosterman in this respect.4 From credited testimony of Hewitt. In testifying, Wolf did not denythe words attributed to him by Hewitt.' Nagle's status as supervisor is discussed below.ACE MACHINE CO. 627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDserved by Wolf. Hewitt had had a conversation withNagle prior to the meeting regarding the effect uponHewitt's employment with the Respondent because ofHewitt's activities concerning the Union. Hewitt ex-pressed his concern about the raise because of the Union.Wolf then stated to Hewitt and to Nagle who was pres-ent that, "They [the Respondent] operated there for 20years without a union, and that they [the Respondent]would operate there a lot longer without one."When Hewitt rejoined that he wanted to work in aunion shop, referring to the Respondent's shop as aunion shop, Wolf told Hewitt that the latter should seekemployment in a union shop.6The foregoing statements of Wolf during the meeting,directed to Hewitt, and, therefore, to the employees ofthe Respondent, conveyed the idea that their choice of aunion was futile and, moreover, if Hewitt wanted towork in a union shop, he should seek employment else-where. This latter is tantamount to a veiled threat of re-prisal, and, accordingly, constitutes a violation of Section8(a)(l) of the Act.Reference has been made, above, to Hewitt's fear ofreprisal that he would not receive his periodic raise be-cause Wolf observed him talking to a union business rep-resentative. Reference has also been made to the fact thatHewitt's supervisor, Henry Nagle, was present at themeeting above related. Because Respondent has deniedthat Nagle was, at that time, a supervisor within themeaning of the Act, it becomes necessary to make a de-termination as to Nagle's status.Despite the Respondent's denial that Nagle was or is asupervisor, in testifying as to the supervisors employed inthe Respondent's facility President Wolf listed Nagle as asupervisor in the mill area of the Respondent's facility.Hewitt also referred to Nagle as his supervisor. At themeeting described above at which Hewitt was given a10-cent-per-hour raise, Nagle gave to Wolf, before theraise was given Hewitt, an evaluation of Hewitt's per-formance. Nagle informed Wolf that Hewitt's perform-ance was satisfactory. In further explanation of Hewitt'sregarding Nagle as his supervisor, Hewitt stated thatNagle was in charge of the mill area and directed him inhis work.As will be hereinafter fully discussed, Hewitt waseventually discharged. In testifying as to the reason forHewitt's discharge, Wolf admitted that Nagle has com-plained of Hewitt's performance (this, despite the factthat Wolf could not remember the meeting above re-ferred to) and stated that he, Wolf, relied on Nagle's re-lating to Wolf that Hewitt had a bad work record. Infact, Wolf ultimately stated that he relied heavily onNagle's recommendation in discharging Hewitt. This in-dicates that Nagel effectively recommended Hewitt's dis-B From uncontroverted testimony of Hewitt. In testifying, Wolf couldnot remember the instance at which Hewitt was given a raise at thattime. He admitted that such a meeting could have occurred but could notremember it having taken place. Additionally, Nagle, whose employmentwith the Respondent had evidently not terminated by the time of thehearing inasmuch as the Respondent made no reference thereto, was notcalled as a witness. Accordingly, I infer that had Nagle been called histestimony would have supported that of Hewitt rather than the very in-definite statement regarding the meeting testified to by Wolf. According-ly, I credit Hewitt.charge. Furthermore, Wolf admitted that, at an earlierperiod, Nagle recommended Hewitt and other employeesfor wage increases and that the increases were grantedon Nagle's recommendation.Upon all of the foregoing, therefore, I find and con-clude that Nagle is, and was at the times material hereto,a supervisor within the meaning of Section 2(11) of theAct.Employee Hewitt was employed in an apprenticeshipprogram in which the Respondent was a participatingemployer. This evidently was a progressive programduring which the apprentices were given opportunities tooperate the various pieces of equipment in the Respond-ent's shop. As the apprentices progressed in skill, theywere given raises on the basis of their progression. Asnoted above at one point, more fully hereinafter dis-cussed, during late May 1978 Union Representative Gar-uccio appeared outside the shop and, during his appear-ance, Hewitt went out to talk to him. Wolf observedthis, and proceeded to the place where Garuccio andHewitt were in conversation. Wolf ordered Hewitt toreturn to the latter's work. In a conversation shortlythereafter, Nagle stated to Hewitt that Nagle thoughtHewitt's job was in jeopardy because Hewitt had joinedthe Union and, moreover, Wolf had caught Hewitt talk-ing to Garuccio, the union representative.Nagle went on to further explicate his thoughts withregard to Hewitt's future with the Respondent by statinghe did not think Hewitt would receive the scheduledraises or be advanced to the more complicated machinesor receive the full training provided under the appren-ticeship program, and that Hewitt would not be happy inthe Respondent's employ.7On the basis of the foregoing, it is concluded that theRespondent, through Nagle, threatened Hewitt with re-prisals of loss of employment and benefits in violation ofSection 8(a)(1) of the Act.Other employees were involved in incidents in whichPresident Wolf interrogated employees. Thus, sometimein July 1978, Wolf asked employees Bessie Belknap andRonald Oxley to step into his office. According to Belk-nap, whom I credit, when they entered the room, Wolfheld a paper in his hand which he threw down as if inanger or disgust. He then turned to Oxley and Belknapand asked them why they had not stopped Hostermanfrom filing certain papers with the Board. Wolf furtherasked them if they knew that Hosterman had filedpapers. When they replied they did not have anything todo with it, Wolf accused Oxley and Belknap with knowl-edge of the matter.8' From credited uncontroverted testimony given by Hewitt. Nagle didnot testify, as noted above.I The foregoing is taken from credited testimony of Belknap. Belknap,at the time of the hearing herein, was still employed by the Respondentand subject to Respondent's retaliation and pressures. In his testimony,Wolf stated that the only individuals with whom he spoke concerning theUnion were Belknap and Oxley because he knew they were on theUnion's negotiating committee. However, Wolf did not directly deny inany respect the foregoing testimony. He merely stated that when a paperwas served upon him such as a subpena he would inquire of them whatthe matter was about. I have noted that Oxley testified to this meetingbut did not mention in his testimony the matter above mentioned. Never-theless, upon my observation of Belknap, the fact that she was still em-Continued ACE MACHINE CO.629On the basis of the foregoing, I find and conclude thatthis interrogation was coercive and, therefore, violativeof Section 8(a)(l) of the Act.Upon an earlier occasion, approximately June 2, 1978,Wolf held another conversation with Belknap. It wouldseem that Belknap had asked Wolf if the latter could seehis way clear to give her underage son a job. The recordreveals Wolf told Belknap he could not hire Belknap'sson without giving some thought about using an under-age individual in the plant. Wolf asked Belknap to stepinto Vice President Richard Appleton's office (Appletonis also a stockholder and director of the Respondent).After discussing the possibilities of the job for Belknap'sson, Wolf asked Belknap how many employees attendedthe union meeting which would have been held on May30. Belknap replied that she had not attended the meet-ing and, therefore, did not know many other employeesattended. Thereupon, Wolf stated, "Well, I don't need toknow their names and who they are, but I need to knowhow many."9I find that, in effect, this conversation not only was anunlawful interrogation of Belknap with regard to unionmembership of other employees but also constituted, inits context, a "carrot and stick" situation in which in onebreath Wolf stated he would look into the matter of ajob for Belknap's son and then almost immediately askedBelknap how many employees attended the union meet-ing on May 13. This entire conversation, and the interro-gation, interfered with an employee's Section 7 rightsand, therefore, constituted a violation of Section 8(a)(1)of the Act.An incident of similar nature, again involving Presi-dent Wolf, occurred on June 14, 1978. On that morning,employee John Hosterman reported for work at his usualtime. Within approximately 2 hours, Wolf approachedHosterman and stated to the latter, "I know what isgoing on around here. I want to thank you for startingthe union problems in this shop again." It should benoted, at this juncture, that, on the evening before, aunion meeting was held during which union officerswere elected. Hosterman was among those officers. 'oThe foregoing incident, because of its timing on themorning after the Union's election of officers, indicatesployed by the Respondent at the time of the hearing herein and becauseof the vagueness of the testimony of Wolf, I find and conclude that Belk-nap's testimony with regard to this incident is credible.9 From testimony of Belknap which was not specifically denied byWolf, who, as heretofore noted, maintained that he spoke only to Belk-nap and Oxley with regard to union matters that were necessary andunder circumstances which did not constitute threats or coercion.Accordingly, because Wolf did not directly deny this conversation orgive a different version of it, or even deny that the conversation tookplace, I find and conclude that, because Wolf did mention in testifyingthat at one time Belknap did ask for a job for her son, Belknap's versionof the conversation, as related, is credited.'o Although no other employees testified to this incident, Hostermantestified that the incident occurred under the clock immediately outsideWolfs office and no other employees were present. However, again, al-though I have taken into consideration the fact that Hosterman was dis-charged, as hereinafter related, and therefore could be considered to havenursed a deep grievance against the Respondent. I nevertheless credithim because Wolf did not admit or deny this conversation in his testimo-ny, as heretofore noted. Wolf merely stated, at one point of his testimo-ny, that the only individuals he talked to about union matters at any timewere Belknap and Oxley. Accordingly I credit Hosterman in this re-spectthat Wolf had some knowledge of the proceedings of theprevious evening. In view of his earlier questioning, onJune 2, wherein he asked Belknap to tell him how manyattended a union meeting, there is created by the state-ment to Hosterman an impression of surveillance in thatsomeone, at Wolfs request, was informing Wolf of whatoccurred at union meetings. Accordingly, I find that thisimpression given by Wolf of surveillance of the unionmeetings constitutes interference with employees' Sec-tion 7 rights and thereby violates Section 8(a)(1) of theAct.Ronald Oxley is an employee whose position with theRespondent is somewhat closer to Wolf than a numberof the other employees herein involved. Oxley is obvi-ously somewhat better educated than the other employ-ees, and his work as an inspector in quality control ne-cessitated a greater skill and knowledge of the Respond-ent's product and the methods of their fabrication. Thus,a somewhat close relationship developed between Oxleyand Wolf.Oxley, a skilled individual, had planned to leave theRespondent's employ sometime after the dates pertinentto this proceeding and had so informed Wolf. In latespring and early summer of 1978, Wolf, being somewhatconcerned with replacing Oxley when the latter was toleave because of Oxley's key position in the Respond-ent's plant, engaged Oxley in a number of conversationswith regard to this matter. However, because of the rela-tionship the conversations tended to drift into union mat-ters. It is evident from the record, as indicated, that Wolfknew Oxley was an ardent supporter of the Union.At the aforementioned meeting of June 13, at whichunion officers were elected, Oxley was selected presidentof the Local Union in the Respondent's shop. At thatmeeting, John Hosterman was elected vice president,William Hewitt, treasurer, Bessie Belknap, secretary, andMike Paschall, financial secretary. Late on June 14, theday following the election, Wolf summoned Oxley intoWolfs office and started a discussion by asking Oxleywhether Oxley's plan to leave the Respondent's employwas progressing and whether Oxley knew approximatelywhen he was going to depart. Oxley evidently did notgive Wolf a specific answer. As a result, the next day,June 15, again approximately at quitting time, Wolfcalled Oxley into Wolfs office and engaged Oxley in aconversation which again centered about whether Oxleyhad made up his mind to leave Respondent's employand, if so, about when the leaving would occur. Then,Wolf in a somewhat confidential manner stated to Oxley,"Ron, there isn't going to be a union here at Ace Ma-chine. You know, if you don't have a contract you don'thave a union, and I am not going to sign a contract."Continuing the conversation, Wolf told Oxley, "Ron, Iknow that you and five others are pretty strong union. Iam prepared to do my very best to convince you peoplethat your future will best be served by finding employ-ment elsewhere." In the same vein, Wolf further in-formed Oxley, "Ron, you have got 2 weeks of vacationcoming. I submit that you can use my office in searchingfor other employment. You can use my telephone. Youcan take your vacation time now or at a time or any wayyou want." Then, Wolf reverted back to the unionACE MACHINE Co. 629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter and stated, "I am prepared to spend any amountof money that is necessary to keep the Union out of AceMachine."Finally, in closing the conversation, Wolf stated, "Iwant a compatible work force. I want people who are allof the same notion. I want people who are of non-unionconviction." "Wolfs statements during the above-related conversa-tion constitute interference with employees' Section 7rights. The first part of the conversation to the effectthat Wolf was not going to sign a contract with theUnion indicated in no uncertain terms to Oxley thatWolf had no intention of ever recognizing the Union inthe sense of signing a contract. 12This, of course, constituted interference amounting toa violation of Section 8(a)(l) of the Act. Further, in thesame conversation Wolfs statement, to the effect that hewould spend any amount of money to keep the Unionout of the Respondent, created the impression that itwould be futile for employees to engage in union activi-ty. This further constitutes interference in violation ofSection 8(a)(1) of the Act.Wolfs further statement to Oxley that Wolf wantedcompatible employees who would be of nonunion con-viction, at the same time urging Oxley to take his vaca-tion in order to secure another job, constitutes, at thevery least, a veiled threat, and probably an outrightthreat to Oxley that, if the latter did not forgo his unionsupport, he would be dismissed from his employmentwith the Respondent. This threat, of course, constitutes aviolation of Section 8(a)(l) of the Act, and I so find.On June 16, employee John Hosterman was dis-charged by President Wolf. Present at the discharge in-terview was Richard Appleton, who, as noted above, isvice president and a director of the Respondent as wellas a working stockholder. At the end of the exit conver-sation, at which Hosterman was discharged, he was toldto punch out his timecard. As Hosterman walked out towhere the timecards were located, Wolf said to him, "Iwant to thank you again for starting union problems."Then Wolf asked Hosterman for the papers that Hoster-man had in his possession as an expediter. These were ona clipboard by the inspection bench. Hosterman handedthe papers to Wolf and, as he did so, Wolf repeated for asecond time, "I want to thank you again for startingunion problems." After that Wolf ordered Hosterman toleave. As Hosterman was walking out the door for thethird time, Wolf stated to him, "I want to thank you forstarting union problems."'3"1 All of the foregoing is from Oxley's testimony. I was most im-pressed with the manner in which Oxley testified and observed thatOxley had almost total recall of the events. He did not in any way at-tempt to obfuscate or to evade questions put to him on cross-examination.Furthermore, although he admitted his intentions of leaving the Respond-ent's employ, at the time he testified he was still employed by the Re-spondent, subject to whatever discipline or reprisals the Respondentcould direct toward him. On the other hand, Wolf, although admittingconversations with Oxley, did not directly deny the import of the con-versations as recited above. Accordingly, I credit Oxley's testimony.12 Although Wolf testified that he told Oxley and the others through-out the entire negotiations that he would not sign a union shop contract,this does not seem to be the import of the statements to Oxley.'3 From credited testimony of Hosterman. Although Wolf obliquelydenied this matter, as noted above, Appleton testified that he did not hearIt is concluded, therefore, that these statements con-cerning Wolfs derisive thanks to Hosterman for the lat-ter's starting the "union trouble," even though at thetime Hosterman had been already discharged, constituteinterference with employees' Section 7 rights and, there-fore, is violative of Section 8(a)(l) of the Act.C. The Reassignment of Bessie Belknap and theDischarges of John Hosterman and William Hewitt1. Bessie BelknapBelknap was hired at approximately mid-December1977. Before being hired, Belknap completed 8 months oftraining in machine operation and had been certified byan adult training center in Akron, Ohio, as a productionmachine operator. However, when she was hired shewas assigned to benchwork which consisted, for themost part, of deburring steel parts, a rather unskilled op-eration. As noted, the Respondent is a metal shop wherevarious types of metal stampings are made. However,Belknap's training qualified her for the operation oflathes, milling machines, shapers, radio pressers, and drillpresses. Thus, the work to which she was assigned didnot require her to utilize her training.On approximately Feburary 14, 1978, Belknap spoke toPresident Wolf in his office. Belknap told Wolf she wastired and bored with the benchwork and attempted togive Wolf a 2-week notice of quitting. Wolf sought toinduce Belknap not to quit and promised, upon Belknap'ssuggestion, that he would speak to the general shop su-perintendent, Raymond Flegel, about a possible transferof Belknap from benchwork to machine operation. Evi-dently, Wolf did speak to Flegel as he promised. Thenext day, Wolf called Belknap into his office and toldher that the next drill press job would be hers. Wolf fur-ther promised Belknap the latter could move up to oper-ating a lathe and other machines also.In conformity with this promise, the Respondent hiredanother individual for the benchwork and, after Belknapassisted in breaking in the new employee, Belknap wastransferred to the machine area. She successively workedon drill press, belt sander, and bandsaw, and eventuallyBelknap was assigned to operate the hydraulic saw,which position she retained for approximately 4 months.Belknap, whose testimony in this respect was uncontro-verted by the testimony of Flegel, was told by Flegelthat her work in the machine area was satisfactory andthat she was performing well. In fact, undenied by Wolfis Belknap's statement to the effect that she was doingsuch a good job that she was getting out approximatelyWolf make such statements to Hosterman at the time of the latter's dis-charge. However, Appleton admitted, on cross-examination, that at thetime he could have overheard the part of the conversation during whichHosterman testified Wolf told Hosterman that he thanked him for startingthe union problems Appleton was approximately 30 feet away. Moreover,Appleton admitted the shop is a metal processing shop in which substan-tial noise is normal. Accordingly, although Appleton stated he did nothear Wolf make the statement, he did not positively deny that Wolf madethe statement. Under all the circumstances, including the distance Apple-ton was separated from the place where Wolf made the alleged statementto Hosterman, I find and conclude that Hosterman's version of this por-tion of the conversation is credible. Moreover, I have discredited Wolf inother respects and I cannot credit his denials in this respect. ACE MACHINE CO.631as much as the two other employees who were doing thesame work on the other shifts. As a matter of fact, shewas doing so well on the hydraulic saw that she was as-signed to break in an employee who was to operate thatmachine on the third shift, Belknap having been assignedto work on the first, or day, shift.As found above, on June 2, when conversing withBelknap with regard to the possibility of the latter's sonobtaining a position with the Respondent, Wolf interro-gated Belknap with regard to the number of individualswho attended the union meeting held 3 nights earlier.Belknap could not give Wolf a satisfactory answer forthe reason that she had not attended that meeting.Also, as heretofore related, at the union meeting ofJune 13, Belknap was elected recording secretary of theLocal Union. On the following day, June 14, 1978, Rich-ard J. Garuccio, the Union's staff representative, sent aletter dated that day to the Respondent's labor counsel,Harvey Rector, informing the latter that the last propos-al of the Respondent, made during the ongoing negotia-tions, had been rejected by the union membership. Theletter further requested that the parties resume negotia-tions at the earliest practical date. Under the signature onthe letter were listed individuals who were to receive,and did receive, copies of that letter. Listed thereonwere the representative of the Federal Mediation andConciliation Service, Respondent President Wolf, a staffrepresentative of the United Steelworkers, and RonaldOxley as president of the Local Union, John Hostermanas vice president of the Local Union, and Bessie Belknapas recording secretary. Oxley credibly testified that hereceived his copy of the foregoing letter at his home inthe Akron area on June 16, 2 days after the mailing. Ac-cordingly, I find and conclude that, despite all protesta-tions by Wolf to the effect that he had no knowledge ofwho the union officers were until sometime after June20, Wolf knew who the officers listed on that letterwere; namely, Oxley, Hosterman, and Belknap. In anyevent, the Respondent stipulated that any letters thatwere mailed were received in due course. Furthermore,the Respondent's labor relations counsel, Rector havingreceived the letter, even assuming Wolf did not, it ishardly believable that Rector did not make contact withWolf to inform the latter who the union officers werewho were listed at the bottom of that letter.Approximately I week after the meeting of June 13,Wolf called Belknap into his office and stated to her, "Iam going to have to back track on my promise of put-ting you on a machine." Wolf was referring to the oper-ation of a lathe. Wolf further stated that the Respondenthad an apprentice in the shop who would have to bemoved from machine to machine in order to receiveneeded experience. Wolf further informed Belknap thathe could not put her on a lathe for at least a year and ahalf.At this news, Belknap asked if Wolf was telling her tolook for another job. Although Wolf protested that hewas not, when she asked if she should seek work else-where, would he give her a good recommendation, hisreply was, "Oh, yes. I will write you the best one ever."Then he added, "You can take time off and look forwork. You can make it up later if you want to but youdon't have to." Several days later, Belknap went intoWolfs office to pick up the promised written recommen-dation. However, she did not look for another job, atleast at that time or, in any event, did not leave the Re-spondent's employ, and was still employed at the time ofthe hearing herein.However, shortly after the foregoing conversationwith Wolf, Belknap was removed from machine workand put back on the benchwork which she so disliked.Belknap was never given a reason for this shift in her as-signment aside from the excuse that an apprentice neededtraining. Belknap testified, in connection therewith andwithout contradiction, that the individuals who are usedon benchwork, for the most part, are individuals whohave no machine training or experience whatsoever. Ad-ditionally, at the time of the hearing herein, Belknap wasstill doing benchwork. Moreover, although Belknap isthe most senior employee in the benchwork area, otherindividuals have been hired to work on machines thatBelknap worked while she was in the machine area.Wolf testified and cited as one of the factors Belknap'slack of performance on the machines, basically, thatBelknap did not work as required on certain Saturdays.However, Belknap testified that there were times duringthe period when she was working in the machine areabefore her transfer back to the benchwork area, Flegel,the shop superintendent and her supervisor, wouldadvise her that there was no work to be done on the hy-draulic saw on a Saturday and, therefore, Belknap tookthe day off. It should be noted that Flegel, in testifying,did not contradict this testimony of Belknap.There is a noticeable similarity between Wolfs appar-ent willingness to give Belknap time to find another joband Wolfs apparent eagerness to give Oxley time off tolook for another position, as herein above detailed. Bothinstances, similar in nature, occurred subsequent to thedate on which it is most likely that Wolf learned of thefact that these individuals had become officers of theUnion. Moreover, in the case of Oxley, Wolf had dis-cussed union matters with the latter. This coincidenceand similarity of treatment is cited in reference to thedisposition, below, of the issue of whether Belknap wasreassigned to benchwork for disciminatory reasons.I find and conclude that Belknap's reassignment to thebenchwork area thwarted her ambition to work at moreintricate and higher paying work and was part andparcel of the Respondent's desire to not only retaliateagainst Belknap for her participation in union activitiesbut was also designed to make Belknap's employmentwith the Respondent so distasteful she would be forcedto quit. The fact that she did not quit does not removethe taint from the Respondent's motivation, nor render itany less discriminatory.In coming to the foregoing conclusion, I have consid-ered first the timing of Belknap's reassignment. Within aperiod of a week to 10 days after Belknap became aunion officer and Wolf learned of this matter, the reas-signment which was most distasteful to Belknap oc-curred. Secondly, early in this Decision it has been foundthat Wolf and other of the Respondent's supervisors andmanagers have threatened employees with reprisals ifthey engaged in union activities. The animus thus dem-ACE MACHINE CO. 631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDonstrated supports the finding, above, that Belknap'sreassignment was for discriminatory reasons. Further-more, I have considered Wolfs testimony as a wholewith regard to Belknap, and find that his reasons forreassigning Belknap are completely unsupported by otherof the Respondent's witnesses and, certainly, there isnothing in the record to show, at least so far as Wolfhimself is concerned, that Belknap's work in the machinearea was unsatisfactory.Therefore, on the basis of all of the foregoing facts, Ifind and conclude that the reassigning of Belknap fromher hydraulic saw work in the machine area to the lessdesirable benchwork was caused by her activities onbehalf of the Union, most specifically her election tounion office, and that the purpose thereof was in reprisalfor Belknap's union activities and for the purpose of dis-couraging Belknap so that she would quit her job withthe Respondent, thus ridding the Respondent of a proun-ion enthusiast. Accordingly, I find and conclude thatthereby the Respondent violated Section 8(a)(3) and (1)of the Act on the date of the reassignment and thereaf-ter.2. John HostermanAs noted above, Hosterman was employed as a super-visor on the second shift in the drill press area in Febru-ary 1978. It is apparent that Hosterman did not work outin that position and soon thereafter quit. Sometime thefirst part of May, he was rehired as an expediter of pro-duction on the first, or day, shift. Hosterman's positionrequired him to actually physically to move and controlthe flow of parts to be processed in the various areas ofthe shop so that the work flowed smoothly in accord-ance with the requirements of the orders which cameinto the shop. In this respect, Hosterman was required todetermine, from the orders, the priorities with which thework was be processed. In this respect, Hosterman couldinform even some of the working officers of the Re-spondent as to which orders they were to finish first.However, although the Respondent claims that, be-cause of this authority, Hosterman was, in fact, a super-visor, the facts of Hosterman's authority and work re-quirements lead to the conclusion that he was but a rank-and-file employee. Thus, without repeating the full list ofindicia of supervisory authority contained in Section2(11) of the Act, suffice it to say, Hosterman possessednone of these indicia. Most certainly, he could not hire,could not discharge, could not discipline, nor could herecommend effectively any of these. Moreover, and mostpertinent, is the fact that Hosterman had no one to su-pervise. Although Shop Superintendent Flegel testifiedthat he did not think, and informed Wolf of his thoughts,that it was to the best interest of the Respondent not toassign Hosterman to the position of expediter, neitherFlegel nor any other of the Respondent's officers or indi-viduals in management capacity complained about Hos-terman's ability to keep the work flowing insofar as partswere concerned until after the Respondent, throughWolf and Respondent's labor relations counsel, learnedthat Hosterman had been elected vice president of theLocal Union. Also, while it is highly possible that Oxleyand Belknap harbored prejudices against the Respondent,inasmuch as they both worked in the areas where Hos-terman distributed parts, and I have found them crediblein other respects, I credit their testimony to the effectthat they could not find any fault in Hosterman's distri-bution of the parts to be processed which they, them-selves, worked on. Oxley described Hosterman's replace-ment in the position of expediter as an individual whoperhaps had more duties than Hosterman in respect torecordkeeping but who, nevertheless, was no more satis-factory at distributing the work than was Hosterman.From all of the foregoing, I conclude and find thatHosterman was not a supervisor. He, indeed, had no oneto supervise. The mere fact that he had to inform indi-viduals as to which work had priorities was not theresuit of his own discretion, but rather was the result ofthe orders as they came into the shop. Thus, as notedabove, I find and conclude that, as of the date of the dis-charge hereinafter related, Hosterman was a rank-and-fileemployee within the meaning of the Act.We come now to the date of Hosterman's discharge onFriday, June 16, 1978. During the morning of that day,Hosterman had made an error in the distribution of thework. However, it is apparent from the record that theerror was quickly corrected and that it was neither acostly matter to the Respondent nor did it result in aninordinate waste of time. Thus, there was little, if any,economic loss.It should be noted that the letter from the Union's rep-resentatives to the Respondent's labor relations counselcontaining the list of officers at the bottom thereofwould have reached Wolfs desk in the ordinary courseof events on June 16. I have already concluded thatWolf received that letter in due course. Thus, I find andconclude that Wolf had knowledge that Hosterman waselected a union officer on June 13. As heretofore found,the morning after Hosterman was elected local unionvice president on June 13, Wolf walked up to him andstated, "I know what is going on around here. I want tothank you for starting the union problems in this shopagain." This, I conclude, is definitely indicative of thefact that, even failing receipt of the letter noted above onJune 16, Wolf had knowledge that Hosterman was, atleast, very active in union affairs.To come back to the morning of the day of June 16,Wolf called Hosterman into his office and began the dis-cussion by referring to a possibility that Hosterman wasunhappy in his work. What Wolf was referring to at thattime was an earlier complaint by Hosterman that, al-though his job was a very critical one, he was not givena raise. At the time he complained, Wolf told Hostermanthat the night shift differential which Hosterman hadbeen paid in his former position had not been taken awayfrom him when he was rehired on the day shift and that,therefore, this was, in effect, a raise. While Hostermanwas not completely satisfied with that explanation, noth-ing further was said between the two of them regardingthis matter until the afternoon of June 16.When Wolf confronted Hosterman with the statementthat he thought Hosterman was not happy in his work, adiscussion ensued after which Wolf stated, "If you arenot happy here, we are going to have to terminate you."With that, Wolf left the office temporarily and returned ACE MACHINE CO.633with Richard Appleton, a stockholder, officer, and direc-tor of the Respondent, whose official title was vice presi-dent of engineering. Appleton evidently was the individ-ual who complained about Hosterman's having assignedthe wrong material in the wrong quantities that morning.However, in testifiying, Appleton did not state that thiswas a usual occurrence. However, Wolf asked Appletonin Hosterman's presence if he could find anything wrongwith Hosterman's ability to perform and Appleton couldfind nothing except the incident of that morning. Wolfthen again repeated that, if Hosterman was not going tobe happy as an employee of the Respondent, they wouldhave to terminate him.At the end of this conversation, Wolf told Hostermanto punch out his timecard. As related above, as Hoster-man walked out to punch his timecard, Wolf followedhim and stated, "I want to thank you again for startingthe union problems." At that time, Wolf asked Hoster-man to turn over all of his expediter papers. Hostermandid as he was told and then Wolf again repeated, "I wantto thank you for starting the union problems." Wolfthereupon ordered Hosterman to leave the premises, andas the latter was walking out the door the same state-ment was again made to him, "I want to thank you forstarting union problems."'4From the foregoing, Wolfs animosity toward Hoster-man for the latter's union activity is established beyonddoubt. Certainly, the timing soon after Hosterman hadbeen elected vice president of the Union 3 days before;the letter to the Respondent's labor counsel listing at thebottom thereof Hosterman as union vice president; andthe statement by Wolf to attempt to force Hosterman toadmit that he was unhappy in his work; and, finally, therepeated statements upon the discharge of Hosterman tothe effect that Wolf thanked him for bringing about theunion trouble once again indicate beyond doubt thatHosterman, even though at fault for the improper distri-bution of parts early in the day, was discharged discri-minatorily because of Hosterman's union activity andthat the reason given by Wolf for the discharge was pre-textual. Accordingly, I find and conclude that the dis-charge was made to discourage union activity not onlyof Hosterman but also for other employees in the shop.This, then, constitutes a violation of Section 8(a)(3) and(1) of the Act.3. William HewittHewitt, as related earlier in this Decision, was hiredthrough a local apprenticeship program. During theentire period he worked for the Respondent as a ma-chine apprentice, his work, if not above average, was atleast somewhat satisfactory to the extent he was nottaken off the program until after he became a union offi-cer. Although Hewitt's length of service with the Re-spondent was relatively short, having been hired in earlyApril and discharged June 20, 1978, he was absent froiw14 As heretofore noted, Appleton apparently was too far away at thetime to actually hear what was said, although he testified that he did nothear Wolf make these statements to Hosterman Nevertheless, because Ihave not credited Wolf in other respects. I do not credit hi denials thathe made these remarks to Hosterman as he was discharging, the latr'r al:as Hosterman was leaving the premiseswork a number of Saturdays when he was supposed tohave worked. He was reprimanded for this by Wolf.Hewitt explained to Wolf that his father was ill and, forreasons not clear in the record, he could not work onSaturdays. However, after the reprimand, Hewitt didwork on Saturdays.On Monday, June 19, 1978, Hewitt had a dental ap-pointment. He called in to the Respondent's office to ex-plain that he could not be in that day because of the ap-pointment. He spoke to Vice President Richard Apple-ton who told Hewitt that it would be all right for him tobe absent.1sAs noted, on June 13, at the union meeting,Hewitt was elected to the office of treasurer of the LocalUnion.As heretofore found, following Wolf's earlier observa-tion of Hewitt's conversation at the Respondent's prem-ises with Union Representative Garuccio, followed bySupervisor Nagle's threats that by reason of this Hewittcould possibly lose his job because of his obvious activi-ties on behalf of the Union, I find and conclude that, asof the date that Hewitt was elected a union officer, theRespondent had knowledge of Hewitt's union sympathiesand desires, if not his election to union office. Moreover,I find and conclude that a letter addressed to the Re-spondent by Garuccio, bearing the date June 19, 1978,reached the attention of the Respondent and Wolf beforeJune 20, 1978, the date of Hewitt's discharge.'6I con-clude from this that Wolf also had had knowledge ofHewitt's election to office in the Union at the timeHewitt was discharged on June 20.Additionally, I also take note of a telephone conversa-tion, to which Oxley credibly testified, that Oxley wastold by the recently elected union financial secretary,Michael Paschall, on June 16, that Paschall desired toin Although Appleton testified with regard to Hewitt's discharge, hedid not deny that Hewitt called in with his excuse of having to attend adental appointment and that Appleton had approved his absence.la Attached to a letter from Union Represenative Garuccio to the Re-spondent for the attention of President Wolf, which letter is dated June19, 1978, is a list of newly elected union officers, including the name ofWilliam Hewitt as treasurer of the Local Union. Although the letter con-tained the Respondent's correct street address, the city named in that ad-dress is Akron, Ohio, and not Cuyahoga Falls, Ohio, which is the city ortown in which the Respondent's plant is located There is no zip code onthat address. Inspection of this letter, addressed to the Respondent, re-veals that copies were sent to Oxley, Belknap, and the Federal Mediationand Conciliation Service as well as the Respondent's labor counsel Toverify that the date of this letter is in error, and should have been June15, and that the letter was actually received by Wolf on or before June20. counsel lor General Counsel sought to introduce in evidence an enve-lope which he claimed is the envelope in which the above letter was en-closed and received by Wolf Typed on the envelope is the same incor-rect address as is on the letter and without a zip code number The enve-lope is postmarked "Cleveland, Ohio, June 15, 1978." It also bears, inhandwriting, a corrected address, with the Respondent's correct zip code,with the incorrect address crossed out by pen or pencil. Additonally, theenvelope also bears a second postmark from Akron, Ohio, dated June 16,1978. Moreover, official notice is taken of the fact that Cuyahoga Fallsand Akron, Ohio, are contiguous municipalities. It can readily be in-ferred, therefore, that an envelope postmarked Akron, Ohio, on I daywould e delivered the following delivery date in Cuyahoga Falls, con-sidering the extremely short distance it would have to travel. Over andabove all of the foregoing is the statement in Wolfs investigatory affida-vit that he received only one misaddressed letter from the Union. Ac-cordiigly, pursuant to Rule 901 (a)(4) of the Federal Rules of Evidence,i hereby reverse my original ruling made at the hearing rejecting the en-velope, and I hereby receive the same in evidence as G C Exh. 30ACE ACHI E CO 63 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately resign as a union officer. In that conversa-tion, Paschall told Oxley, whom I credit, that Wolf cor-nered Paschall and talked to him about the "union busi-ness" and that Appleton had also talked to Paschallabout the "union business" and how this would affectPaschall's future with the Respondent.'7In any event, on the morning of June 20, when Hewittreported to work, he discovered that his timecard wasmissing from the timecard rack. Hewitt thereupon in-quired of Supervisor Nagle about the missing timecardand was informed by Nagle that Wolf had removedHewitt's timecard because Wolf intended to reprimandHewitt. A short time thereafter, Wolf summoned Hewittto Wolfs office. Wolf announced to Hewitt that thelatter was being discharged because he did not have adoctor's excuse for the previous date and also becauseHewitt's attitude was very bad. Hewitt reminded Wolfthat Appleton had been apprised of Hewitt's dental ap-pointment and had given him permission to remain offon that day for that purpose. Moreover, Hewitt offeredto bring in an excuse from the dentist within the next 24hours, but Wolf replied that that would be too late.When Hewitt inquired further with regard to Wolfsstatement about Hewitt's bad attitude, Wolf replied thathe did not believe Hewitt was happy in the Respondent'semploy and again claimed that basically, in general,Hewitt's attitude was poor.It is notable, from the record, that the reasons givenby Wolf for Hewitt's discharge shifted from time to timebased upon the date upon which the reasons were given.I have above recited the reason that Wolf gave toHewitt at the time that Hewitt was discharged. Addition-ally, although Wolf earlier had told Hewitt that he couldno longer miss working Saturdays, nevertheless, after thereprimand, on the Saturday before the date of the dis-charge, Hewitt did report to work in accordance withthe warning earlier given to him by Wolf. Moreover, asnoted, Wolf refused to give Hewitt the opportunity tobring in the doctor's excuse regarding Hewitt's dentalappointment even though he must have been aware ofthe fact that Appleton had given Hewitt permission to beoff on the day of Hewitt's dental appointment. Addition-ally, both Belknap and Oxley credibly testified, withoutdenial by Wolf, that a note was posted on the bulletinboard at the Respondent's premises detailing the reasonsfor Hewitt's discharge;'8both Oxley and Belknap statedthat the note stated Hewitt was discharged because hehad been tardy on a number of occasions. Yet, this wasnot given as the reason for the discharge of Hewitt byWolf when he let Hewitt go. Also, according to BessieI7 Although Paschall admitted in testifying that he did have a conver-sation with Oxley in which he expressed his desire to resign as a unionofficer within 3 days after he was elected to that office, he denied thatthis was caused by any pressure brought upon him by any of the Re-spondent's officials. However, noting that Paschall and Oxley, at the timeof the hearing herein, were both still employed by the Respondent, I be-lieve that Oxley's testimony is the more accurate in view of the fact thathis testimony was detrimental to the Respondent and that he was subject,as much as Paschall, to whatever retaliation the Respondent decidtd tovisit upon him. Moreover, my personal observation of these indiidualson the witness stand bolsters my conclusion that Oxley was the moreforthright of the two.'s It was further testified that such notices were a matter of the Re-spondent's practice posted after any individual was discharged.Belknap, the note listed Hewitt's failure to work Satur-days as a reason for discharge. Yet, as noted, Hewitt hadworked on the Saturday before the discharge in order tocomply with Wolfs reprimand earlier given to Hewittthat the latter had not worked on Saturdays. It shouldfurther be noted that Appleton, in testifying, did notdeny that he had given Hewitt the day off to attend toHewitt's dental appointment. Finally, in the investigatoryaffidavit which Wolf signed, a further shift and inconsis-tency appeared. In that affidavit, Wolf stated that Hewittwas discharged for unsatisfactory and poor work per-formance. And, finally at the hearing, Wolf testified thatHewitt was discharged for pure poor performance andrefusal to work Saturdays.From the foregoing, it is apparent that the shifting andsomewhat contradictory reasons given by Wolf forHewitt's discharge lead to a strong suspicion that Hewittwas discharged for reasons other than poor work per-formance, or failure to work Saturdays, even thoughNagle and Wolf testified that Hewitt was not the best ofemployees with regard to his work performance.This suspicion leads to the ultimate conclusion, whenthe entire record with regard to Hewitt is considered,that Hewitt was discharged for his union activity. In thefirst place, the discharge came within days after Hewittwas elected to union office and within a very, very shorttime after the Respondent's knowledge of the same.Then, the inconsistent reasons for the discharge must beconsidered. The Board has held on many occasions thatshifting, inconsistent reasons for discharge do warrant aninference that such discharge was legally motivated.'9Accordingly, by reason of all the foregoing, althoughit may be concluded that Hewitt was, perhaps, not theideal employee, he was not discharged for that reason,which I find to be pretextual, but because of his unionactivities. Such discharge tends to discourage union ac-tivity and support, and is discriminatory and, therefore,violative of Section 8(a)(1) and (3) of the Act, and I sofind.D. The Refusals To Bargain1. The appropriate unit and the certificationIt is admitted, and I find, that on June 15, 1977, a ma-jority of the employees in the unit described below,which is admittedly appropriate, designated the Union astheir representative for the purposes of collective bar-gaining with the Respondent and that, thereafter, theBoard certified the Union as the bargaining representa-tive of that unit on June 22, 1977. The agreed-upon ap-propriate unit is:All production and maintenance employees em-ployed at the Respondent's Cuyahoga Falls, Ohiofacility, excluding all office clerical employees andprofessional employees, guards and supervisors asdefined in the Act:The Respondent, in its answer, contends that the certi-fication, in effect, is of no further force and effect andI aft Broadcasting Company, 238 NLRB 588 (1978); PRS Limited d/hba F & M n rring Co, 237 NLRB 628 (1978). ACE MACHINE CO.635that the Union does not represent the employees in theabove-described unit for which the Union was certified.The Respondent alleges that at the time of the electionthere were only 26 employees employed in the Respond-ent's plant, but that a very short time later the comple-ment of the employees who would be included in theunit was raised to 60 and that 60 is now the normal com-plement of employees in the unit. The Respondentargues that the Union lost its majority and was not ableto reach an agreement with the Company during the 12-month period following the certification; that the Unionhas not been able to secure and maintain a majorityduring the past 16 months, meaning the 16 months be-tween the date of the certification and the date of theanswer to the complaint and up to and including the dateof the hearing. Therefore, the Respondent contends, theUnion is not now the exclusive representative of the em-ployees in the above unit for the purposes of collectivebargaining.Nevertheless, at the hearing herein, aside from the tes-timony of President Wolf, who testified that approxi-mately 300 employees have gone in and out of the Re-spondent's plant since the certification, the Respondenthas made no effort to show that the Union had, indeed,lost its majority. Nor has the Respondent shown that atthe time of the election the 26 eligible employees werenot a representative group or that, although the unitmight have expanded in numbers, the work performedby the unit members and their classifications has beenchanged. In fact, the Respondent has emphasized thatthere is no set table of classifications for the Respond-ent's employees. Evidently, according to Wolf and otherof the Respondent's officials, employees are changedfrom machine to machine, and, therefore, there is no spe-cific classification of employees. Accordingly, I find andconclude that, as of the date of the election and certifica-tion, the complement of employees was representative ofthe employees still employed in the Respondent's facility.Additionally, as will be set forth hereinafter and has beenset forth hereinabove, if, indeed, the Union has lost itsmajority status, such loss of majority status has been at-tributable, at least in major part, to the Respondent'sunfair labor practices. Accordingly, the Respondentcannot now be heard to claim that it has either an objec-tive reason to believe that the Union has lost its majoritystatus or that the Union actually has lost its majoritystatus.2. The refusal to furnish informationAs heretofore mentioned, in July 1977, approximatelya month after the Union's certification, the Union re-quested that bargaining toward a collective-bargainingagreement begin. The Respondent did honor the requestto begin bargaining and, at the very first session, theUnion submitted its proposals in writing, which propos-als were used as a basis for negotiations from that pointuntil the Respondent broke off negotiations in September1978.While the record does not show how many bargainingsessions were held between the parties, a number of themtook place. At the outset, President Wolf and HarveyRector, the Respondent's bargaining representative andlabor counsel, informed the union representatives thatany matter upon which agreement was reached wouldhave to be ratified by the Respondent's board of direc-tors. Bargaining on behalf of the Union was conductedby a negotiating committee which was, in the main,headed by Union Representative Garuccio. During thenegotiations, various counterproposals made by the Re-spondent's representatives were rejected by the Union'smembership.On or about March 9, 1978, the Union, through Gar-uccio, requested the Respondent to furnish to the Unionthe names and addresses of all unit employees then em-ployed by the Respondent. From that day to date, theRespondent has consistently refused.20The Respondent has refused to supply this list ofnames on two separate grounds. In the first place, theRespondent insists that it is a company policy not to fur-nish the names and addresses of its employees to anyonefor any reason whatsoever. Secondly, as a legal defense,the Respondent contends that, prior to the election, theRespondent furnished to the Union the so-called Excelsi-or list which listed the employees employed by the Re-spondent in the unit found appropriate. Of course, at thetime the demand for the list was made in March 1978and thereafter, that original list was not only outdated,but was also extremely inaccurate because of the largeturnover of employees, as alleged by the Respondent,and, moreover, the complement of employees has in-creased to more than double the size it was at the time ofthe election in June 1977. Accordingly, the secondreason fails as a matter of law.The Supreme Court has held,21 "There can be noquestion of the general obligation of an employer to pro-vide information that is needed by the bargaining repre-sentative [of his employees] for the proper performanceof its duties ...." Moreover, where the union has re-quested the names of the bargaining unit employees andother information with regard to their classifications,dates of employment, and addresses, the Board hasheld,22"This is the type of information which is pre-sumptively relevant to the union in its role as the em-ployees' exclusive bargaining representative."I have heretofore set forth the fact that the rate ofturnover of employees since the date of certification hasbeen great and the size of the unit has more than dou-bled. Moreover, the Respondent has not shown that theUnion can readily reach, or possesses the means ofreaching, both member and nonmember employees whoare included in the unit. Additionally, the information re-quired is readily available to the Respondent. Considera-tion of these factors under the foregoing circumstancesmakes it clear that the provision of the information re-quested by the Union from the Respondent is requiredby the Act.23 Moreover, the Respondent has never atany time, aside from stating that it gave the names of20 Wolf admitted that, throughout the negotiations, the Union request-ed the list of names and addresses from the Respondent.' NL.R.B. v. Acme Industrial Co., 385 U.S. 432, 435-436 (1967).2 California Blowpipe & Steel Company. Inc., 218 NLRB 736, 742-743(1975).23 See Magma Copper Company, San Manuel Division, 208 NLRB(1974).ACE MACHINE CO. 635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the Excelsior list, and that it maintains apolicy of not furnishing such names, shown that there isa lack of need for this information in order for the Unionto perform its duties as the certified bargaining repre-sentative of the unit employees. Nor has the Respondentshown that the information requested is available else-where.24Moreover, as noted, the information which theUnion has been able to accumulate since the certificationhas certainly become outdated, outmoded, and uselessfor the intended purpose.25Finally, the parties have notreached any agreement as of the date of the hearingherein. Inasmuch as the Respondent has consistently re-fused during the entire period of negotiations to consentto a union-security clause in any bargaining agreementwhich might be reached, the Union has no means ofknowing with which employees to communicate or themanner in which it can communicate with such employ-ees. Also, the Union cannot communicate with the em-ployees at the plant inasmuch as, as credibly testified byGaruccio, and not heretofore mentioned, the Respondenthas consistently refused to permit Garuccio entry to theRespondent's facility nor has the Respondent permittedthe posting of any union matters on any of the bulletinboards or any other places where notices are postedwithin the Respondent's facility.Accordingly, by reason of all of the foregoing, I findand conclude that the names and addresses of the unitemployees are necessary for the Union to perform itsrole as the collective-bargaining representative of the Re-spondent's employees and that the Respondent's refusalto furnish this information upon proper request, as noted,constitutes a refusal to bargain in good faith within themeaning of Section 8(a)(5) and (1) of the Act.3. Refusal to sign a written agreementReference has been made, above, to the fact that Wolf,during the negotiations, apprised the Respondent's boardof directors of developments during the course of the ne-gotiations. Wolf testified that, during the preliminary ne-gotiations sessions, the Respondent's board of directorscautioned Wolf to be discreet and to proceed with carein the negotiations. Of course, during that period of time,the Respondent, as noted, was represented by Wolf andby the labor relations counsel, Rector. Although therecord does not reveal the number of sessions held, it isprobable that at one point in approximately March 1978Wolf, at a session with the board of directors, informedthem the direction the negotiations had taken at thatpoint and the board was, according to Wolf, somewhatdispleased. The directors thereupon instructed Wolf towithdraw several of his tentative agreements and torenew negotiations based on a different set of guidelines.Accordingly, on March 25, Wolf wrote a letter toHerbert Stottler, an International union representative,who also acted as a union negotiator, in which Wolf ad-mitted that the Respondent had made a final offer andthat the Respondent and the Union were nearing a tenta-tive agreement. Wolf then went on to remind Stottlerthat, at the original meeting, all of his actions and deci-24 California Blowpipe d Steel Company. Inc., supra.2 Autoprod, Inc., 223 NLRB 773 (1976).sions would be subject to the approval of the Respond-ent's board of directors. Wolf ended the letter by re-questing that the next negotiating meeting should be heldafter April 10, 1978.Wolf further testified that he discussed each wage rateproposal with the board of directors throughout theentire negotiation period, which lasted, as noted above,from July 1977 through July 1978, and was instructed asto how much the Respondent was prepared to offer theUnion. To sum up, Wolfs testimony was to the effectthat the Respondent's board of directors was kept con-tinuously informed of the negotiations and was thereforeaware of what was taking place during the entire period.One of the items which the Respondent consistentlyrefused consent was the request of the Union for union-security provisions. This continuing request for union se-curity on the part of the Union was, to a major extent,one of the chief stumbling blocks in reaching an agree-ment. Finally, on July 3, 1978, at the last meeting heldbetween the parties, Wolf and Rector were in attendancefor the Company. For the Union were Garuccio,Stottler, Oxley, and Belknap. During that meeting, theeconomic provisions were ultimately agreed upon, thedetails of which are not here relevant. In fact, the wagerates which were agreed upon for the various classes ofmachanics were made retroactively effective to May 11,1978. Attempts were made by both parties to get someadditional movement in other areas in addition to wages.When this was proposed by the Union, Wolfs responsewas, "We made a final offer and we will stand on it."Then, union security was again brought up and Wolf,who was still in attendance at the meeting, indicated thatthere was no way that the Respondent would agree to acontract with a union-security clause. At this point, Gar-uccio stated that, if there were no union-security clause,would the Company be agreeable to the contract as tothe matters which were already tentatively agreed uponbecause that was the one area in which the parties werein agreement. Upon this offer, Garuccio left the room tocall union headquarters. He came back with the assent ofthe Union to drop union security if the Respondentwould accept the balance of the contract as it had beennegotiated up to that point. He informed Wolf that, asfar as the Union was concerned, the Union would forgothe union-security clause and therefore they would havea contract. At that point, Wolf consented and a contractwas for a year's term as proposed by the Union. Wolfthen affirmatively stated that they had a tentative agree-ment.At that point, Wolf, evidently having other matters toattend, announced he had to leave the meeting. Beforegoing, however, the parties went over each and everyitem that had been agreed upon in order to prevent anymisunderstanding. Before Wolf left, he and the unionrepresentatives did agree to each and every item. Then,Garuccio and Wolf having been satisfied that all partieswere in basic agreement, Garuccio suggested that Rectorand Garuccio sit down, then and there, and finalize allother portions of the tentative contract which had notbeen initialed previously by representatives of both par-ties. Wolf consented and left, indicating that he mighthave to talk to his board of directors about the agree- ACE MACHINE CO.637ment. But, as Wolf left, Garuccio asked Wolf if Rectorwas in authority to agree to the contract and Wolfs re-sponse was in the affirmative. Wolf added that Rectorhad full authority,Thereafter, Wolf having departed from the meeting ofJuly 3, 1978, Garuccio and Rector marked up the work-ing copy of the proposals which had been the basis forthe negotiations throughout the entire negotiation period,arriving at a complete agreement by initialing each andevery item by the end of that meeting. In other words,every item that was to be in or out of the final contractwas agreed upon, and all those that were agreed uponwere initialed by both Rector and by Garuccio. Thus, anentire agreement was reached on that date. Even somecorrections in wording were initialed.26Upon agreement of Garuccio and Rector, at the closeof the meeting of July 3, Garuccio consented to preparea complete, final copy of the agreed-upon contract andpresent it to the Respondent. Garuccio did this and, onAugust 16, mailed the copy of the tentative final agree-ment which reflected the total of the agreement of theparties reached on July 3. However, there were two in-advertent errors in the agreement. One article was inad-vertently included and a second article was inadvertentlyomitted. However, these were matters which could beeasily corrected and were admittedly not fatal to theentire agreement. For over a month no word was re-ceived from the Respondent in response to Garuccio'ssubmission of the written agreement. Finally, the Re-spondent through Wolf, by letter dated September 21,1978, informed the Union as follows:I regret to inform you that the Ace Machine Com-pany Board of Directors, at a meeting held Septem-ber 21, 1978 did not approve the tentative agree-ment reached at the last meeting held at the FederalMediation and Conciliation Service in the FederalBuilding, Akron, Ohio.The foregoing represents the entire letter. No explana-tion for the rejection of the agreement was offered bythe Respondent. It is evident, therefore, that the entireagreement, after all the final negotiations and after thetentative agreement reached on July 3, was completelyrejected without any explanation whatsoever on the partof anyone representing the Respondent, including Wolfand Rector. During his examination at the hearingherein, Wolf did not state that the two inadvertent errorswere the cause of the rejection, but maintained only thatthe board of directors had a good-faith disapproval ofthe contract, and that the Respondent desired only to re-negotiate each and every term as though no agreementhad been reached on any terms whatsoever.The law is well settled that, when an employer refusesto execute an agreement reached with a union's repre-sentatives, it violates Section 8(a)(5) and (1) of the Act.27Nor would the two inadvertent errors in the written sub-mission mailed by Garuccio to the Respondent on28 This agreement was received in evidence and constitutes, togetherwith Garuccio's credited testimony, the basis for the foregoing recitationof what was contained in the agreement that was reached on that date.27 See H. J Heinz Company v. N.L.R.R. , U.S. 514 (1941).August 16 excuse a complete refusal to execute theagreement previously reached.28Of course, the authority invested in any bargainingagent may be limited in the negotiation of a collective-bargaining agreement which is subject to ratification byeither union membership or, as in the case at bar, theboard of directors of the Respondent.29However, anemployer cannot sit by for an extended period of timewhile its representatives negotiate, reach agreement, andthen under guise of exercising its reserved right of ratifi-cation reject completely the results of negotiations.30To fully assess the legal effect of the rejection of theagreement and the failure of the Respondent to executethe same without explanation thereof, it is necessary toreview the corporate structure of the Respondent andthe nature of the alleged limited authority of the negotia-tors for the Respondent to commit the Respondent to abinding agreement requiring execution thereof. Becausethe rejection letter of September 21, 1978, states that theboard of directors did not approve of the tentative agree-ment, a first inquiry must be made as to how the boardof directors was composed at the material time.The Respondent is a closely held corporation whosestock is divided between five individuals. President Wolfand his wife own 60 percent of the stock; a Mr. and Mrs.J. F. Stanford hold approximately 20 percent; RichardAppleton holds from 8 to 10 percent; and a church notconnected with the corporation except for its stock own-ership holds approximately 7 percent. The board of di-rectors, made up completely of stockholders, with theexception of the church, are as follows: Richard Apple-ton, Mr. and Mrs. Stanford, and Mr. and Mrs. Wolf.Evidently there are no set dates for the meetings ofthe board of directors of the Respondent as a corpora-tion, which is typical of small business corporations ofthe type of which the Respondent is an example. How-ever, on cross-examination, Wolf admitted that there hadbeen no board of directors meeting within the 6-monthperiod preceding the hearing date herein and, further-more, he could not remember when there was a lastformal board of directors meeting. With regard to theformality of the operations of the board of directors,Wolf merely stated that it was one of "those lawyerthings," that a lawyer was paid a fee to set up a set ofcorporate books and a charter. In view of this, and inview of the fact that both Wolf and Appleton wereworking stockholders who actually participated in thedaily operation of the plant, it is hardly conceivable thatthe board of directors was not fully aware of the prog-ress of the negotiations as they proceeded over a periodof approximately 1 year. In fact, on March 25, 1978, asheretofore stated, Wolf reiterated in his letter to Stottlerof the Union that, from the outset, all of his actions anddecisions at the meeting were subject to the approval ofthe board of directors. Accordingly, when Wolf left themeeting on July 3, 1978, and informed Garuccio that28 Trojan Steel Corporation, 222 NLRB 478 (1976); Bronson MethodistHospital, 223 NLRB 95 (1976); Raven Industries, Inc., 209 NLRB 335(1974).29 Aptos Seascape Corporation, 194 NLRB 540 (1971)30 NL.R.B. v. Alterman Truck Lines. Inc., 587 F.2d 212 (5th Cir.1979).ACE MACHINE CO. 637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDRector was fully authorized to complete the ratherminor matters required to finalize the terms of the pros-pective agreement, the terms agreed upon that day wereterms of which the board of directors had full knowl-edge or, at least, terms with which they had been ap-prised inasmuch as the only remaining important matterwhich had not been agreed upon by that time was theoutstanding request of the Union for a union-securityclause. Since what was agreed upon at that date, July 3,1978, was substantially what had been earlier approvedby the Respondent, and because Wolf had stated thatRector had full authority to complete the minor matterswhich required negotiations and initialing, it can only beconcluded that the agreement that was made on that daywas an agreement of which the board of directors wasfully cognizant and to which Wolf would not have con-sented had not the board of directors had knowledgethereof.Also to be considered in connection with the forego-ing, as heretofore concluded in this Decision, Wolf, at asomewhat earlier date, told employee Oxley that the Re-spondent, or at least Wolf as president of the Respond-ent, was not going to sign the agreement.Accordingly, although as acknowledged heretofore, anemployer may properly limit the authority of a bargain-ing representative, there was really no such limitationhere in the person of Wolf and his labor counsel, Rector.As a matter of fact, Rector himself, although not testify-ing, admitted at one point in the proceeding that hethought they had a contract on July 3, when he initialedthe agreed-upon portions of the proposals with Garuccio.By reason of all of the foregoing, the apparent knowl-edge of the board of directors, the statement to Oxley byWolf, the authority given by Wolf to Labor RelationsCounsel Rector, the fact that Wolf and his wife own themajority of stock and therefore had basically the finalpersuasive vote at any meeting of the board of directors,I find and conclude that the refusal to execute the writ-ten contract, without explanation, was but a sham, ascontended by the General Counsel, and that the Re-spondent's rejection constituted a bad-faith refusal to bar-gain within the definition set forth by Section 8(d) of theAct, and was and is a violation of Section 8(a)(5) and (1)of the Act.4. The withdrawal of recognition of the UnionThere is set forth heretofore a discussion with regardto the Respondent's contention that the Union has lost itsmajority status. In fact, at the hearing herein, the Re-spondent stipulated that since September 27, 1978, theRespondent has withdrawn such recognition and has ad-mittedly refused to bargain with the Union for the rea-sons herein earlier set forth.In seeking to establish an objective reason for refusingto recognize the Union after the expiration of the certifi-cation year Wolf gave the following: (a) the advice ofhis counsel; (b) his personal opinion based upon his busi-ness judgment, basically the turnover of employees fromthe date of the Union's election until the date of Septem-ber 27, 1978; and, finally, (c) his discussion with approxi-mately no more than a dozen out of the 60 employees inthe bargaining unit as of the date the Respondent with-drew recognition.The Board has stated that, with regard to objectiveconsiderations, "To establish sufficient objective base,however, requires more than the mere assertion thereofbased upon the employer's subjective frame of mind.Furthermore, the employer must not have engaged inany conduct tending to encourage employee disaffectionfrom the union."31The record herein is replete with instances of the typeof unfair labor practices which the Board has long helddemonstrate that the employer's so-called objective rea-sons for failing to recognize and bargain with the certi-fied union are valid. Certainly it cannot be found that theRespondent's "objective reasons" for stating that theconsiderations which Wolf felt imposed upon him theduty not to recognize his employees' union are such thata good-faith doubt as to the Union's continued majoritystatus could not have been in the mind of Wolf or any ofthe other corporate officers.Moreover, beyond citing the large turnover of unitemployees, the Respondent has not in any way demon-strated that the Union has indeed lost its majority status.Although the majority status of a certified union cannotbe attacked during the certification year, absent unusualcircumstances not here present, there is a presumption ofcontinuing majority after the certification year, unlessthe Respondent can overcome such presumption. Cer-tainly, here, in view of the unfair labor practices whichcould have caused defection from the Union, there is anabsence of a sufficient basis upon which to make a find-ing that the continuing presumption of majority has beenovercome. Accordingly, in addition to all that has beensaid on this matter, above, I find and conclude that theRespondent's refusal to recognize and bargain with theUnion on and after September 27, 1978, constitutes a fur-ther refusal to bargain in violation of Section 8(a)(5) and(1) of the Act.5. The overall refusal to bargain in good faithIt is unnecessary to unduly lengthen this Decision witha repetition of all that has been heretofore discussed withregard to the various acts of the Respondent in violationof Section 8(a)(1), (3), and (5) of the Act. Needless tosay, all of these violations, in toto, are matters uponwhich the Board in the past has relied to find a violationof refusal to bargain in good faith, with the purpose inview by the Respondent not to reach an agreement withits employees' bargaining representative. The Respondenthere does not defend its refusal to bargain upon the basisthat all it engaged in was hard bargaining.32However,the Respondent's adamant position with regard to theUnion's proposal for a union-security clause in conjunc-tion with the Respondent's refusal to execute the agreed-upon contract provisions, the coercive statements to em-ployees to the effect that the Respondent would neversign a collective-bargaining agreement with the Union,the other threats in violation of Section 8(a)(1), the dis-sl James W. Whirfield, d/b/a Cutten Supermarket, 220 NLRB 507, 508(1975)."I See N.LR.B. v. American National Insurance Co., 343 U.S. 395(1952). ACE MACHINE CO.639criminatory discharges and, transfer, the Respondent'srefusal to furnish necessary information to the Union andfinally, the Respondent's unlawful withdrawal of recog-nition and ultimate refusal to bargain with the Unionconstitute sufficient reason to find that, upon the entirerecord, from the date the negotiations began and con-tinuing to date, the Respondent has engaged in, and isengaging in, conduct constituting bad-faith bargaining inviolation of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(1), (3), and (5) of the Act, it will be rec-ommended that the Respondent cease and desist there-from.Having found that the Respondent has engaged in, andis engaging in, threats and other coercive acts interferingwith the employees' Section 7 rights, it will be orderedthat the Respondent cease and desist therefrom.It having been found that the Respondent has discri-minatorily discharged employees John Hosterman andWilliam Hewitt, it will be ordered that the Respondentreinstate each of them to their former or equivalent posi-tion, and make them whole by paying to each of them asum of money equal to that which each would haveearned but for the discrimination visited upon them bythe Respondent. Backpay shall be computed with interestthereon in the manner prescribed in F W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).33It having been found that the Respondent discrimina-torily reassigned Bessie Belknap from a more desirableposition to a less desirable position, it will be orderedthat the Respondent reassign Belknap to her formerlyheld or equivalent position without loss of seniority insuch position. It will further be recommended that BessieBelknap be reimbursed for any loss of earnings she mayhave suffered by reason of the discriminatory transfer inthe same manner as set forth above in the cases of JohnHosterman and William Hewitt.It having been found that the Respondent has unlaw-fully refused to provide the Union with a list of unit em-ployees' names and addresses, it will be ordered thatsuch information be furnished to the Union by the Re-spondent upon request by the Union.It having been found, further, that the Respondent hasfailed to execute an agreed-upon written contract em-bodying the terms and conditions reached on July 3,1978, it will be ordered that the Respondent immediately3 See, generally, Isis Plumbing d Healing Co., 138 NLRB 716 (19621.execute the agreement embodying such terms and condi-tions of employment and that, in order to fully remedyits refusal to execute such agreement, the Respondentmake whole all employees covered by the aforesaid col-lective-bargaining agreeement or the loss of any benefitswhich would have accrued to them under the contracthad the Respondent executed the same within a reason-able time after the same was proffered to the Respondentfor signature, with interest to be computed as set forthabove.Because the Respondent has refused to recognize theUnion, it will be ordered that the Respondent recognizeand bargain with the Union as the exclusive representa-tive of its employees in the appropriate collective-bar-gaining unit for a period of no less than I year from thedate on which the Respondent fully complies with theother terms of this Order.Upon the basis of the foregoing findings of fact, andthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a 1. ' or organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating employees by threaten-ing them with reprisals including loss of employment, bycreating the impression of surveillance, and by other actsof interference with the employees' Section 7 rights, theRespondent has engaged in, and is engaging in, unfairlabor practices prohibited by Section 8(a)(1) of the Act.4. By discriminatorily discharging employees JohnHosterman and William Hewitt, and discriminatorilytransferring Bessie Belknap, all for the purpose of dis-couraging membership in the aforesaid Union, the Re-spondent has engaged in unfair labor practices prohibitedby Section 8(a)(3) and () of the Act.5. By refusing to furnish to the Union information nec-essary for the Union to properly function as the collec-tive-bargaining representative of the Respondent's em-ployees in the unit herein below set forth, the Respond-ent has violated, and is violating, Section 8(a)(5) and (1)of the Act. The appropriate unit is:All production and maintenance employees em-ployed at the Respondent's Cuyahoga Falls, Ohiofacility, excluding all office clerical employees andprofessional employees, guards and supervisors asdefined in the Act.6. By refusing to execute and sign the agreed-uponcollective-bargaining agreement reached by the Respond-ent and the Union in their negotiations, the Respondenthas violated, and is violating, Section 8(a)(5) and (1) ofthe Act.7. By ceasing and refusing to recognize the Union asthe collective-bargaining representative of the Respond-ent's employees and by refusing to bargain generallywith the said Union, the Respondent has violated, and isviolating, Section 8(a)(5) and (1) of the Act.ACE MACHINE CO. 639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing:ORDER34The Respondent, James F. Stanford, Inc., d/b/a AceMachine Co., Cuyahoga Falls, Ohio, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union membership, activities, and desires, and theunion membership, activities, and desires of other em-ployees.(b) Threatening employees with discharge and otherreprisals for supporting and otherwise engaging in activi-ties on behlaf of the Union.(C) Creating the impression of surveillance of the em-ployees' union activities and of the Union's meetings at-tended by the Respondent's employees.(d) Creating the impression of futility on the part of itsemployees to engage in union activity or to support theUnion.(e) Maintaining and enforcing an invalid union no-so-licitation rule.(f) Discharging employees John Hosterman and Wil-liam Hewitt for engaging in and supporting union activi-ties in order to discourage union membership.(g) Transferring Bessie Belknap from a more desirableposition to a less desirable position in reprisal for Belk-nap's support of and membership in the Union in orderto discourage union activity and support of the Respond-ent's employees.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto form, join, assist, or be represented by any labor orga-nizations, to bargain collectively through representativesof their own choosing, or to engage in other concertedactivity for the purpose of collective bargaining, or othermutual aid or protection, or to refrain from any or allsuch activity, except as such rights may be affected byan agreement requiring membership in a labor organiza-tion as a condition of employment as authorized underSection 8(a)(3) of the Act.(i) Refusing to furnish to Respondent's collective-bar-gaining representative, the Union herein, informationnecessary for the Union to perform its duties as the col-lective-bargaining representative of the Respondent's em-ployees.(j) Unlawfully refusing to execute and sign the writtenagreement representing the terms and conditions thereto-fore agreed upon between the Union and the Respond-ent.34 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(k) Refusing to recognize and bargain with the Unionas the collective-bargaining representative of the Re-spondent's employees in an appropriate unit as herein-after set forth.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to John Hosterman and William Hewitt im-mediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without loss of seniority or otherrights and privileges, and make them whole for any lossof earnings they may have suffered by reason of the dis-crimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Transfer Bessie Belknap to her former position inthe machine department, without loss of seniority, andmake her whole for any loss of earnings she may havesuffered by reason of the discriminatory transfer to thebench department in the manner set forth above.(c) Sign and otherwise execute and place into fulleffect the written agreement submitted by the UnitedSteelworkers on August 16, 1978, with any inadvertenterrors omitted.(d) Make whole the employees in the unit representedby the Union for any loss of benefits which may haveaccrued to them by reason of the failure to execute thecollective-bargaining agreement, as set forth above.(e) Provide to the Union a list of names and addressesof all the employees in the following appropriate unit:All production and maintenance employees em-ployed at the Respondent's Cuyahoga Falls, Ohiofacility, excluding all office clerical employees andprofessional employees, guards and supervisors asdefined in the Act.(f) Recognize and bargain, upon request, with UnitedSteelworkers of America, AFL-CIO-CLC, and anylocal union thereof, established for the purpose of servic-ing the employees in the aforesaid unit and the aboveaforesaid agreement.(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(h) Post at its facility in Cuyahoga Falls, Ohio, copiesof the attached notice marked "Appendix."35Copies ofsaid notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-,. In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." ACE MACHINE CO.641tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(i) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.